         Case 5:14-cr-00138-JGB Document 94 Filed 02/08/21 Page 1 of 1 Page ID #:861

                                                                                           v.s.

                                                                                          FAR -8~ I




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                    casE rruMSER
                                                   PLAINTIFF
                              v.                                      5:14-CR-00138-JGB
  Charlie Rickie Jackson,
                                                                   ORDER OF TEMPORARY DETENTION
                                                                     PENDING HEARING PURSUANT
                                             DEFENDANT(S).              TO BAIL REFORM ACT


     Upon motion of Defendant                                           ,IT IS ORDERED that a detention hearing
is set for February 9                                    , 2021         , at 2:00     ❑a.m./ ~p.m. before the
Honorable Karen E. Scott                                                ,in Courtroom 1oD

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                        (Other custodial offcer)

                                                                                  r ~

Dated:         ~~      O'                                            j~ ~
                                                   U.S. District Judge/Magi   to Judge
                                                                                         (,~' r~
                                                                      KAREN E. SCOTT




                     ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                             Page 1 of 1
